179 S.W.3d 472 (2005)
STATE of Missouri, ex rel. MSJB DEVELOPMENT CO., L.L.C., Plaintiff/Appellant,
v.
BOARD OF ADJUSTMENT OF THE CITY OF WESTPHALIA and Glenn Bock, Judy Howell, David Vanderfeltz, And Stephen Weber as Constituting the Board of Adjustment of the City of Westphalia, Respondents, and
City of Westphalia, Defendant.
No. ED 86404.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2005.
*473 Schreimann, Rackers, Francka & Blunt, LLC, Duane E. Schreimann and Michael J. Schmid, Jefferson City, MO, for Appellant.
Newman, Comley & Ruth, PC, Mark W. Comley and Thomas R. O'Toole, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
MSJB Development Co., LLC (MSJB) appeals the trial court's amended judgment denying MSJB's Petition for Writ of Certiorari and affirming the decision of the Board of Adjustment of the City of Westphalia (Board) in MSJB's claim for relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The Board's award is supported by sufficient competent and substantial evidence in the record as a whole. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the Board's award pursuant to Rule 84.16(b).